Citation Nr: 0519143	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  99-22 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Georgia State Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1980 to July 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The veteran testified at a personal 
hearing before the undersigned Acting Veterans Law Judge 
(VLJ) in August 2004.  The veteran's case was remanded to the 
RO for additional development in November 2004.  The case is 
again before the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) A current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2004). 

In this case there is medical evidence of PTSD.  However, the 
diagnosis has not been linked to a specific stressor.  The 
veteran should be afforded a VA examination to determine 
whether she currently suffers from PTSD and, if so, based 
upon what stressor.  

The veteran claims that she has PTSD as a result of the 
mishandling of her pregnancy in service, which resulted in 
the fetal death of her child.  The Board notes that the 
veteran's service medical records show that in February 1983 
the veteran was seen for sharp lower left quadrant pain.  She 
reported that her duty section chose not to give her a forty-
hour workweek, but instead forced her to work 15-hour shifts 
and weekends.  In June 1983, at thirty-one weeks pregnant, 
the veteran reported for emergency care and treatment with 
complaints of heavy vaginal discharge and abdominal cramping.  
The examiner noted that one week prior, an examiner was 
unable to hear fetal heart tone.  An ultra sound was 
administered the prior Thursday at which time the veteran was 
informed that the fetal heartbeat was absent.  The fetal 
heart tone was noted to be absent at the time of her 
consultation.  The examiner diagnosed an abortion in utero.  
The Board finds that the veteran's stressor is verified.

The veteran's case was remanded in April 2004 for medical 
records from Dewitt Army Hospital at Fort Belvoir.  It 
appears that the RO obtained the veteran's personnel records 
but it does not appear that the RO requested the records from 
Dewitt Army Hospital.  The Board notes that in Stegall v. 
West, 11 Vet. App. 268, 271 (1998), the United States Court 
of Appeals for Veterans Claims (Court) held that compliance 
by the Board or the originating agency with remand 
instructions is neither optional nor discretionary.  The 
Court further held that where the remand orders of the Board 
or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  
Accordingly, the veteran's case must be remanded to comply 
with the previous remand instructions to obtain medical 
records from Dewitt Army Hospital at Fort Belvoir.

In light of the above, the veteran's case is REMANDED for the 
following action:

1.  The RO should attempt to obtain 
the veteran's treatment records from 
Dewitt Army Hospital at Fort Belvoir 
from 1983.  If the records cannot be 
located, it should be so stated in 
writing for the record.

2.  Thereafter, the RO should 
schedule the veteran for a 
comprehensive psychiatric 
examination.  The claims folder and 
a copy of this REMAND must be 
provided to the examiner for review 
in conjunction with the examination.  
The examiner should identify any 
psychiatric disorders that are 
present.  The examination report 
should include any diagnostic tests 
or studies, such as psychological 
testing, that are deemed necessary 
for an accurate assessment.  If the 
evaluation results in a diagnosis of 
PTSD, the examiner should render an 
opinion as to whether the verified 
stressor is sufficient to support 
such a diagnosis.  A complete 
rationale should be provided for any 
opinion expressed.  The examiner 
should provide an opinion as to the 
etiology of any diagnosed 
psychiatric disorder.

3.  Following the aforementioned 
development, the RO should review 
and readjudicate the claim on 
appeal.  If the benefit sought is 
not granted, the veteran and her 
representative should be provided a 
supplemental statement of the case.  
This must contain notice of all 
relevant actions taken on the claim 
for benefits, to include a summary 
of the evidence and applicable law 
and regulations considered pertinent 
to the issue on appeal.  An 
appropriate period of time should be 
allowed for response.  

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is notified by VA.  However, she is advised that 
the examination requested in the REMAND is deemed necessary 
to evaluate her claim, and that her failure, without good 
cause, to report for any scheduled examination could result 
in the denial of her claim.  38 C.F.R. § 3.655 (2004).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	L. M. BARNARD
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




